--------------------------------------------------------------------------------

WARRANT

DATE: SEPTEMBER 10, 2007

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF ONLY (A) TO THE CORPORATION; (B) PURSUANT TO A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH HAS BEEN DECLARED
AND CONTINUES TO BE EFFECTIVE UNDER THE U.S. SECURITIES ACT; (C) IN AN OFFSHORE
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF REGULATION UNDER THE U.S.
SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS; (D) WITHIN
THE UNITED STATES IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATIONS UNDER THE
U.S. SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, AND THE SELLER HAS
FURNISHED TO THE CORPORATION AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE CORPORATION PRIOR TO SUCH
OFFER, SALE OR TRANSFER.”

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR (4) MONTHS AND ONE (1) DAY
AFTER THE LATTER OF (i) SEPTEMBER 10, 2007; AND (ii) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN THE PROVINCE OR TERRITORY."

Warrant to Purchase Common Stock
Of
WESCORP ENERGY INC.

This Warrant to Purchase Common Stock (this "Warrant”) is issued by Wescorp
Energy Inc., a Delaware corporation (the "Company"), to
_________________ (the "Holder").

1. Issuance of Warrant Term. The Company hereby grants to Holder, subject to the
provisions hereinafter set forth, the right to purchase 2,500,000 shares of
common stock $0.001 Par value per share, of the Company (the "Common Stock").
The shares of Common Stock issuable upon exercise of this Warrant are
hereinafter referred to as the "Shares". This Warrant shall be exercisable until
4:00 p.m. MST September 10, 2010 (the "Expiry Date") except as provided
hereunder or otherwise cancelled or exchanged as provided herein.

2. Exercise Price. The exercise price per share for which all or any of the
Shares may be purchased pursuant to the terms of this Warrant shall be US$1.75.

3. Exercise Conditions.

  (a)

This Warrant may be exercised by Holder in whole or in part, upon delivery of
written notice of intent to the Company at the address of the Company set forth
in Section 11 below or such other address as the Company shall designate in
written notice to Holder, together with this Warrant and payment (in the manner


--------------------------------------------------------------------------------

2

 

described in Section 3(c) below) for the aggregate Exercise Price of the Shares
so purchased. Upon exercise of this Warrant as aforesaid, the Company shall as
promptly as practicable execute and deliver to Holder a certificate or
certificates for the total number of whole Shares for which this Warrant is
being exercised in such names and denominations as are requested by Holder. If
this Warrant shall be exercised with respect to less than all of the Shares,
Holder shall be entitled to receive a new Warrant covering the number of Shares
in respect of which this Warrant shall not have been exercised, which new
Warrant shall in all other respects be identical to this Warrant.

        (b)

Payment for the Shares to be purchased upon exercise of this Warrant may be made
by wire transfer or by the delivery of a certified or cashier's check payable to
the Company for the aggregate Exercise Price of the Shares to be purchased. All
payments shall be in U.S. Dollars.

4. Covenants and Conditions. The above provisions are subject to the following:

  (a)

Neither this Warrant nor the Shares have been registered under the Securities
Act of 1933, as amended (the "Act"), or any state securities laws ("Blue Sky
Laws"). This Warrant and the Shares have been acquired by the Holder for
investment purposes and not with a view to distribution or resale, and the
Shares may not be made subject to a security interest, pledged, hypothecated,
sold or otherwise transferred without an effective registration statement
therefor under the Act and such applicable Blue Sky Laws or an opinion of
counsel (which opinion and counsel rendering same shall be reasonably acceptable
to the Company) that the registration is not required under the Act and under
any applicable Blue Sky Laws. Certificates representing the Shares shall bear
substantially the following legend:

       

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF ONLY (A) TO THE CORPORATION; (B) PURSUANT TO A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH HAS BEEN DECLARED
AND CONTINUES TO BE EFFECTIVE UNDER THE U.S. SECURITIES ACT; (C) IN AN OFFSHORE
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF REGULATION UNDER THE U.S.
SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS; (D) WITHIN
THE UNITED STATES IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATIONS UNDER THE
U.S. SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, AND THE SELLER HAS
FURNISHED TO THE CORPORATION AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE CORPORATION PRIOR TO SUCH
OFFER, SALE OR TRANSFER.”


--------------------------------------------------------------------------------

3

 

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR (4) MONTHS AND ONE (1) DAY
AFTER THE LATTER OF (i) SEPTEMBER 10, 2007; AND (ii) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN THE PROVINCE OR TERRITORY."

       

Other legends as required by applicable federal and state laws may be placed on
such certificates. Holder and the Company agree to execute such documents and
instruments as counsel for the Company reasonably deems necessary to effect
compliance of the issuance of this Warrant and any Shares issued upon exercise
hereof with applicable federal and state securities laws.

        (b)

The Company covenants and agrees that all Shares which may be issued upon
exercise of this Warrant will, upon issuance and payment therefor, be legally
and validly issued and outstanding, fully paid and non-assessable.

5. Warrantholder not Stockholder. This Warrant does not confer upon Holder any
voting rights or other rights as a stockholder of the Company.

6. Certain Adjustments.

  (a)

Capital Reorganizations, Mergers, Consolidations or Sales of Assets. If at any
time there shall be a capital reorganization (other than a combination or
subdivision of Common Stock otherwise provided for herein), a share exchange
(subject to and duly approved by the stockholders of the Company) or a merger or
consolidation of the Company with or into another corporation, or the sale of
the Company's properties and assets as, or substantially as, an entirety to any
other person, then, as a part of such reorganization, share exchange, merger,
consolidation or sale, lawful provision shall be made so that Holder shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified in this Warrant and upon payment of the Exercise Price, the
number of shares of stock or other securities or property of the Company or the
successor corporation resulting from such reorganization, share, exchange,
merger, consolidation or sale, to which Holder would have been entitled under
the provisions of the agreement in such reorganization, share exchange, merger,
consolidation or sale if this Warrant had been exercised immediately before that
reorganization, share exchange, merger, consolidation or sale. In any such case,
appropriate adjustment (as determined in good faith by the Company's Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of Holder after the reorganization,
share exchange, merger, consolidation or sale to the end that the provisions of
this Warrant (including Adjustment of the Exercise Price then in effect and the
number of the Shares) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.

        (b)

Splits and Subdivisions. If the Company at any time or from time to time fixes a
record date for the effectuation of a split or subdivision of the outstanding
shares of Common Stock or the determination of the holders of Common Stock
entitled


--------------------------------------------------------------------------------

4

 

to receive a dividend or other distribution payable in additional shares of
Common Stock or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly, additional shares of Common
Stock (hereinafter referred to as the "Common Stock Equivalents") without
payment of any consideration by such holder for the additional shares of Common
Stock or Common Stock Equivalents, then, as of such record date (or the date of
such distribution, split or subdivision if no record date is fixed), the
Exercise Price shall (i) in the case of a split or subdivision, be appropriately
decreased and the number of the Shares shall be appropriately increased in
proportion to such increase of outstanding shares and (ii) in the case of a
dividend or other distribution, the holder of the warrant shall have the right
to acquire without additional consideration, upon exercise of the warrant, such
property or cash as would have been distributed in respect of the shares of
Common Stock for which the warrant was exercisable had such shares of Common
Stock been outstanding on the date of such distribution.

          (c)

Combination of Shares. If the number of shares of Common Stock outstanding at
any time after the date hereof is decreased by a combination or reverse stock
split of the outstanding shares of Common Stock, the Exercise Price shall be
appropriately increased and the number of the Shares shall be appropriately
decreased in proportion to such decrease in outstanding shares.

          (d)

Certificate as to Adjustments. In the case of each adjustment or readjustment of
the Exercise Price pursuant to this Section 6, the Company will promptly compute
such adjustment or readjustment in accordance with the terms hereof and cause a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based to be delivered to
Holder. The Company will, upon the written request at any time of Holder,
furnish or cause to be furnished to Holder a certificate setting forth:

          (i)

Such adjustment and readjustments;

          (ii)

The Exercise Price at the time in effect; and

          (iii)

The number of Shares and the amount, if any, of other property at the time
receivable upon the exercise of the Warrant.

          (e)

Notices of Record Date, etc. In the event of:

          (i)

Any taking by the Company of a record of the holders of any class of securities
of the Company for the purpose of determining the holders thereof who are
entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right; or

          (ii)

Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation, share exchange or merger involving the Company; or


--------------------------------------------------------------------------------

5

  (iii)

Any voluntary or involuntary dissolution, liquidation or winding up of the
Company, the Company will mail to Holder at least 5 days prior to the earliest
date specified herein, a notice specifying:

          A

The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and

          B

The date on which any such reorganization, reclassification, transfer,
consolidation, share exchange, merger, dissolution, liquidation or winding up is
expected to become effective and the record date for determining stockholders
entitled to vote thereon.

7. Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the exercise of this Warrant, such number of its shares
of Common Stock as shall from time to time be sufficient to effect the exercise
of this Warrant, and if at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to effect the exercise of the entire
Warrant, in addition to such other remedies as shall be available to the holder
of this Warrant, the Company will use commercially reasonable efforts to take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

8. Split-Up, Combination, Exchange and Transfer of Warrants. Subject to and
limited by the provisions of Section 4(a) hereof, this Warrant may be assigned,
split up, combined or exchanged for another Warrant or Warrants containing the
same terms and entitling the Holder to purchase a like aggregate number of
Shares. If the Holder desires to split up, combine or exchange this Warrant, the
Holder shall make such request in writing delivered to the Company and shall
surrender to the Company this Warrant and any other Warrants to be so assigned,
split up, combined or exchanged. Upon any such surrender for a split-up,
combination or exchange, the Company shall execute and deliver to the person
entitled thereto a Warrant or Warrants, as the case may be, as so requested. The
Company shall not be required to effect any split-up, combination or exchange
which will result in the issuance of a Warrant that entitled the Warrant holder
to purchase upon exercise a fraction of a share of Common Stock or a fractional
Warrant. The Company may require such Holder to pay a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
split-up, combination or exchange of Warrants.

9. Successors and Assigns. All the covenants and provisions of this Warrant
shall bind and inure to the benefit of the Company's successors and assigns, and
the heirs, legatees, devisees, executors, administrators, personal and legal
representatives, and successors and permitted assigns of Holder.

10. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware.

--------------------------------------------------------------------------------

6

11. Address for Notices.

COMPANY: HOLDER:     Michael Crozier   Bryan and Company LLP   2600 Manulife
Place   10180 - 101 Street   Edmonton Alberta   Canada T5J 3Y2       with a copy
to:       The Secretary,   Wescorp Energy Inc   Suite 770, 435 – 4th Avenue S.W
  Calgary, Alberta.   Canada T2P 3A8  

12. Regulation D.

The issuance of this Warrant is subject to the representations of the Holder
hereof that it is an “accredited investor” as defined by Regulation D of the
SEC, and the express warranty to the acquisition hereof, in exchange for $1.00,
receipt of which is acknowledged by Company, that the acquisition was for
investment and not for resale. Investor also warrants it has had access to the
filings of the Company on the SEC EDGAR site at www.sec.gov, and has had the
opportunity to review said filings and ask questions with respect thereto and
other investment-related questions of management of the Company. Neither the
Warrant nor Shares acquired hereunder are registered and are “restricted
securities” as that term is used SEC Rule 144. No subsequent

--------------------------------------------------------------------------------

7

transfer or assignment may be made hereof, or of any Shares acquired hereunder
unless to an accredited investor in a transaction exempt from registration under
the Securities Act of 1933 and the laws of any other governing jurisdiction.

Wescorp Energy Inc.

 By:          Name: Douglas E. Biles    Title: President & CEO  


--------------------------------------------------------------------------------